Citation Nr: 0724283	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD.)

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The veteran had verified active service from March 1984 to 
March 1987 and unverified service from January 1981 to March 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran submitted his substantive 
appeal along with a separate request for a videoconference 
hearing at the RO, before a member of the Board.  Later that 
same month, he submitted a letter stating he never requested 
a hearing and did not wish to have one; as such he has 
effectively withdrawn his request.

For the reasons addressed below, the claims of service 
connection are addressed in the REMAND below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



REMAND

In June 2004, the veteran reported that he received treatment 
from the VA outpatient clinic in Binghamton NY.  He requested 
that these records been obtained for the purposed of showing 
his current diagnosis.  The Board notes that outpatient 
treatment reports from December 2000 to September 2003 are of 
record.  Arrangements should be made to obtain all VA 
outpatient treatment records from September 2003.

The Board points out that under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability; 
establishes that the veteran suffered an event, injury or 
disease in service; the record indicates that the disability 
may be associated with active service; and the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Court has held that the 
threshold for obtaining an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The veteran maintains that his currently diagnosed major 
depression is related to service.  The service medical 
records (SMRs) reveal that in a November 1982 neurological 
examination report the veteran experienced acute alcohol 
intoxication and marked depression of mental state.  However, 
a January 1985 SMRs indicates that the veteran did not have 
any psychiatric problems.  A March 2003 VA medical record 
reflects that the veteran has a diagnosis of alcohol abuse 
and major depression.  Although the Board finds that the 
medical evidence provided by the SMRs and VA medical records 
is insufficient to allow the claim for service connection for 
depression, the medical evidence is sufficient to trigger 
VA's duty to provide an examination.  See McLendon, supra; 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board finds that a remand is necessary in 
the present case to afford the veteran a VA psychiatric 
examination and etiology opinion.  See 38 C.F.R. § 
3.159(c)(4) (2006).  

The Board also notes that the veteran's dates of service have 
not been verified as the claims file does not contain a copy 
of the veteran's DD214, or correspondence with the National 
Personnel Records Center, or a copy of the veteran's service 
personnel records.  On remand, the RO should attempt to 
verify the veteran's active service.

In addition, the record contains an October 2003 letter from 
the veteran indicating that he sought disability benefits 
from the Social Security Administration (SSA). When the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, the Board finds that the RO should contact the SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any SSA 
administrative decisions (favorable or unfavorable) and the 
medical records upon which the decisions were based.

Moreover, the Board observes that in his June 2004 
substantive appeal he requested that VA obtain records 
pertaining to his claimed stressor.  The veteran should be 
informed that in order to obtain records to support his 
claimed stressor that specific information is needed, such as 
dates, location, individuals involved, etc.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, while 
the case is remanded, the RO should also provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim for service 
connection for depression.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should verify the veteran's 
service by obtaining a copy of his DD214 
or requesting his service personnel 
records from the National Personnel 
Records Center.

3.  Contact the Binghamton NY VA 
outpatient psychiatric clinic and obtain 
all records from September 2003 to the 
present.

4.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

5.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his statements.  
Afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

6.  If additional information is 
received, take appropriate steps to 
verify the claimed stressors.  If 
stressors are verified, schedule veteran 
for a VA psychiatric examination to 
determine if the veteran has PTSD under 
DSM IV due to a verified stressor.

7.  Arrange for the veteran to undergo a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
major depression.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be performed.  

The examiner should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current depression is related 
to his period of service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

8.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

9.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268   
(1998). 

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for depression and 
PTSD in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







